Citation Nr: 1023475	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  04-38 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral plantar fasciitis, prior to November 1, 
2006.

2.  Entitlement to an increased evaluation for bilateral 
plantar fasciitis, currently evaluation as 10 percent 
disabling.

3.  Entitlement to an initial compensable evaluation for 
status post resection of the right foot supranavicular 
accessory bone, from the tabonavicular joint.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 
2002.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from April 2004, October 
2004, and August 2006 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Based upon its review of the Veteran's claims file, the Board 
finds this appeal must be remanded for a new VA examination 
with respect to his claims therein.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

Historically, service connection for the Veteran's bilateral 
plantar fasciitis was granted by an April 2004 rating 
decision and a noncompensable evaluation was assigned under 
Diagnostic Codes 5284-5276, effective from August 7, 2003.  
See 38 C.F.R. § 4.73.  Service connection has been in effect 
for status post resection of supranavicular accessory bone 
from tabonavicular joint of the right foot with a 
noncompensable evaluation under Diagnostic Code 5284, 
effective August 7, 2003.

In September 2004, the Veteran underwent a VA fee-based 
examination.  The examiner noted diagnoses of bilateral 
plantar fasciitis and status post reduction of the 
supranavicular accessory bone of the right foot.  The Veteran 
reported having pain and weakness, as well as occasional 
swelling of the foot.  The Veteran reported that the pain was 
constant, ranging from dull to sharp achy pain, which he 
rated at 6 on a scale of 1 to 10.  He also reported pain at 
rest that was aggravated by prolonged standing, walking, and 
lifting heavy objects.  A foot brace was prescribed for his 
right foot, and the Veteran also used a cane for ambulation 
which he stated helped alleviate the pressure on the feet.  
He was also fitted for orthotics.  The Veteran reported that 
his foot condition limited his mobility and physical 
activity, and he had difficulty holding a job due to the 
constant pain in the feet.  The examiner noted that the 
Veteran walked with a limping gait with the aid of a cane.  
Physical examination of the feet revealed warm skin of the 
feet and adequate dorsalis pedis and posterior tibialis 
pulses.  He had slightly decreased range of motion of the 
metatarsophalangeal joint.  He had no tenderness to palpation 
of the foot.  He was able to stand on his toes and heels 
without difficulty.  It was indicated that his current x-ray 
testing was normal.

In October 2004, the RO issued a rating decision granting an 
increased evaluation of 30 percent for service-connected 
plantar fasciitis, effective retroactively from August 7, 
2003.  The Veteran filed a timely notice of disagreement in 
April 2004, and perfected his appeal in October 2004.  

In February 2006, the Veteran was afforded another VA 
examination.  The examiner noted the Veteran's history of 
bilateral foot problems, diagnosed as bilateral plantar 
fasciitis and surgical excision of accessory bone at the top 
of the foot performed before he left service.  It was noted 
that he also had surgery for the lateral stabilization of the 
right ankle.  The Veteran reported that treatment helped to a 
degree, but not completely.  He wore special shoes with 
inserts.  The examiner noted that the Veteran's foot 
condition affected his usual occupation as the Veteran could 
not do the prolonged standing jobs.  Physical examination of 
the feet showed minimal tenderness and soreness of the 
plantar surface of the left foot.  No other swelling or 
deformity was noted.  Excellent full range of motion of all 
the small joints was noted.  No callosities, hammering, 
clawing, or other toe deformity was found; no neurovascular 
problems were noted.  The Veteran was able to toe- and heel- 
walk.  Examination of the right foot showed a scar dorsally, 
laterally around the right ankle, and dorsally at the top of 
the foot.  There was a little pain and tenderness to 
palpation over the plantar surface, but excellent full range 
of motion in the foot and ankle.  Some slight pain and 
tenderness around the plantar surface and the dorsum of that 
right foot was noted, but no other swelling or deformity was 
found.  No other neurovascular change was noted.  There was 
no weightbearing with or without the shoes.  The examiner 
noted that the Veteran's foot condition affected his ability 
to do prolonged standing and walking more than a half-hour at 
a time.  On repetitive use, there was increased ache, pain, 
soreness, tenderness, and fatigability; however, any other 
change, to include change in the range of motion, was 
speculative.  The examiner concluded that the Veteran still 
wore a cane for ambulation, and there was no change in the 
findings compared to the examinations noted in 2004.

Subsequently, the RO reduced the evaluation of plantar 
fasciitis to a 10 percent evaluation by an August 2006 rating 
decision, effective from November 1, 2006.

During his February 2007 Board hearing, the Veteran reported 
that his bilateral foot symptomatology had increased in 
severity.  Specifically, he experienced sharp pain, stabbing 
bilateral foot pain so severe that it prevented him from 
walking any distance, required assisitive devices frequently, 
and felt pulsating spasms in both feet.  Accordingly, the 
Board remanded the case in January 2008 mandating a new VA 
examination to consider the Veteran's subjective complaints, 
elicit current clinical findings, and determine the current 
severity of both of the Veteran's service-connected foot 
disorders.

Pursuant to the Board's January 2008 remand, the Veteran 
underwent a VA examination in October 2009.  He reported 
aching, pain, soreness, and tenderness on the bottom of his 
feet, which made prolonged standing and walking difficult.  
The Veteran also had a supranavicular bone excised anteriorly 
resulting in some aching pain in the foot, which also 
prevented him from doing prolonged standing and walking and 
caused limited endurance.  It was noted that surgical 
treatment on the navicular bone and wearing orthotics for 
both of his feet helped to some degree, but he had 
significantly limited endurance.  As for occupational 
limitation, the Veteran reported working in the real estate 
field and that he did pretty well as long as he did not have 
to do the prolonged walking and standing.  Examination of the 
left foot showed plantar fascial pain.  No osseous 
callosities or other abnormalities were found.  He could 
raise his toes and heel and squat on the left foot.  
Examination of the right foot showed a scar anteriorly and 
plantar fascial pain and tenderness.  Achilles tendon and 
other tendons were intact.  When he ambulated Achilles tendon 
was intact; there was no abnormality to it.  The Veteran 
could raise his toes and heels and squat holding on for 
support.  There was tenderness and soreness in both feet.  
The Veteran had a limp noted on the right foot, but otherwise 
the feet were in normal position.  The final diagnoses were 
bilateral plantar fasciitis and post-operative supranavicular 
bone excision of the right foot.  The examiner concluded that 
the Veteran was able to use his right foot and the accepted 
conditions on the foot were not bad enough to state that he 
had loss of use of the right foot.  The examiner noted that 
separating the foot pain from the ankle surgery pain was not 
possible.

The Board finds that the October 2009 VA examination is 
inadequate in light of the directives contained in the 
January 2008 Board remand.  The VA examiner failed to 
adequately account for the symptomatology of the Veteran's 
foot disorders in sufficient detail so as to allow the Board 
to determine the appropriate evaluation for the Veteran's 
service-connected disorders based on the medical evidence 
currently of record.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that the Board is prohibited 
from substituting its own medical judgment in place of the 
opinions of competent medical professionals).  In this 
regard, it is reminded that the January 2008 Board remand 
requested the VA examiner to indicate the existence of any 
and all of relevant symptomatology of the Veteran's plantar 
fasciitis, specifically to include weight bearing line being 
over or medial to the great toe; inward bowing of the tendo 
Achilles; pain on manipulation and use of the feet; objective 
evidence of marked deformity (pronation, abduction, etc.); 
pain on manipulation and use accentuated; indication of 
swelling on use; characteristic callosities; marked 
pronation; extreme tenderness of the plantar surfaces of the 
feet; marked inward displacement; and severe spasm of the 
"tendo Achilles" on manipulation, not improved by 
orthopedic shoes or appliances.  With respect to the 
Veteran's status post resection right foot supranavicular 
bone, the October 2009 VA examiner simply concluded that the 
Veteran's were not bad enough to state that he had loss of 
use of the right foot; however, failed to further discuss 
whether, in his opinion, the symptomatology resulting solely 
from the Veteran's residuals of his right foot supranavicular 
bone resection comprise a mild, moderate, or severe foot 
disability.  RO compliance with remand directives is not 
optional or discretionary and the Board errs as a matter of 
law when it fails to ensure remand compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the Board was made aware that additional 
symptoms have manifested that may be related to the Veteran's 
service-connected foot disorders.  An April 2007 VA podiatry 
clinic report noted an assessment of sural neuritis status 
post surgical repair of the Achilles tendon of the right 
foot.  The VA podiatrist also noted that pain was noted at 
palpation of the sural nerve of the left foot with positive 
Tinels signs upon palpation.  VA regulations provide that 
separate disabilities arising from a single disease entity 
are to be rated separately, provided that the additional 
disabilities warrant a compensable evaluation.  See 38 C.F.R. 
§ 4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994) (holding that in cases where the record reflects 
that the appellant has multiple problems due to service-
connected disability, it is possible for the appellant to 
have "separate and distinct manifestations" from the same 
injury, permitting separate disability ratings).  The Board 
therefore concludes that an additional VA examination, to 
include a neurological examination, is needed to provide a 
current picture of the Veteran's service-connected bilateral 
plantar fasciitis and status post resection of the navicular 
accessory bone of the right foot.  38 C.F.R. § 3.327 (2009).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the 
claims; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.

2.  The Veteran must be afforded the 
appropriate VA examination by a VA 
physician other than the October 2009 VA 
examiner to determine the current severity 
of his bilateral plantar fasciitis, and 
his status post resection right foot 
supranavicular bone disorder.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner, who must indicate in his or her 
report that same was available and 
reviewed.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.

With respect to the Veteran's bilateral 
plantar fasciitis, the examiner must 
complete a full clinical evaluation of the 
Veteran's foot symptomatology, and 
indicate whether any of the following 
findings are present: weight bearing line 
being over or medial to the great toe; 
inward bowing of the tendo Achilles; pain 
on manipulation and use of the feet; 
objective evidence of marked deformity 
(pronation, abduction, etc.); pain on 
manipulation and use accentuated; 
indication of swelling on use; 
characteristic callosities; marked 
pronation; extreme tenderness of the 
plantar surfaces of the feet; marked 
inward displacement; and severe spasm of 
the "tendo Achilles" on manipulation, 
not improved by orthopedic shoes or 
appliances.  If any of the above-mentioned 
findings are negative, the examiner must 
so state.

With respect to the Veteran's status post 
resection right foot supranavicular bone, 
the examiner should specifically comment 
on whether, in his or her opinion, the 
symptomatology resulting solely from the 
Veteran's residuals of his right foot 
supranavicular bone resection comprise a 
mild, moderate, or severe foot disability, 
or are so severe as to constitute actual 
loss of the foot.

With respect to both disorders, the 
examiner must state which objective 
symptomatology found is related to each of 
the above conditions, and to indicate, to 
the greatest degree possible, which 
objective symptomatology is the result of 
the Veteran's other service-connected 
disorders (to include right ankle 
instability with muscle tendon tears 
status post ankle stabilization and the 
related right ankle scar).

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide any requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

3.  The RO must also afford the Veteran an 
appropriate VA neurological examination to 
determine the existence and severity of 
any neurologic symptoms of the Veteran's 
service-connected bilateral plantar 
fasciitis and his status post resection 
right foot supranavicular bone disorder.  
All indicated testing must be conducted, 
including a thorough neurological 
examination of the Veteran's feet.  All 
pertinent symptomatology and findings must 
be reported in detail.  The examiner must 
specifically state whether any neurologic 
symptoms found are caused by the Veteran's 
service-connected disabilities.  The 
examiner must also specifically state 
whether any neurologic symptoms found 
results in complete or incomplete 
paralysis of any nerve.  The specific 
nerve(s) involved must be identified.  If 
incomplete paralysis is found, the 
examiner must state whether the incomplete 
paralysis is best characterized as mild, 
moderate, or severe; with the provision 
that wholly sensory involvement must be 
characterized as mild, or at most, 
moderate.

The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
any requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If any report is deficient 
in any manner, the RO must implement 
corrective procedures.  Stegall, 11 Vet. 
App.at 271.

6.  After completing the above actions, 
the RO must readjudicate the Veteran's 
claims, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If any benefit on appeal remains denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


